DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 1-21 are pending and under consideration for patentability.

Information Disclosure Statement
The Information Disclosure Statements submitted on 20 May 2020, 07 October 2020, and 20 November 2020 have been acknowledged and considered by the Examiner. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 22 been renumbered 21.

Claims 6 and 22 are objected to because of the following informalities.
Claims 6 and 22 contain minor grammatical/typographical errors.  
Claim 6, line 1: Applicant is advised to remove the word “within” from the claim
Claim 22, line 1: Applicant is advised to change this claim number to “21” so that the claims are numbered sequentially
Claim 22, line 1: Applicant is advised to change “the system of claim 21” to “the method of claim 20”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Papay (US 2015/0142120 A1) in view of Avinash et al. (US 2004/0122787 A1).
Regarding claims 1 and 14, Papay describes a system 10 and corresponding method 30 comprising
a sensor 52 implantable adjacent to an anterior lingual muscle 12 and configured to record physiological data ([0049] - [0050])
a computing device 26 comprising
a non-transitory memory storing instructions ([0045])
a processor to access the non-transitory memory and execute the instructions ([0045]) to at least
monitor the physiological data recorded by the sensor ([0045])
identify a trigger within the physiological data, wherein the trigger is identified as a biomarker for a condition related to sleep ([0040], [0049])
trigger to determine whether one or more parameters of a stimulation should be altered based on the biomarker, wherein the stimulation is adaptive ([0049], [0078])
an electrode 24 implantable adjacent to a hypoglossal nerve ([0062]) and configured to deliver the stimulation to the hypoglossal nerve during a period and to alter the one or more parameters of the stimulation in response to a signal from the computing device ([0045], [0062])
Regarding claims 1 and 14, although Papay describes a closed-loop stimulation system which can adapt based on patient parameters, Papay does not explicitly disclose applying a rule-based classification to the trigger, wherein the rule-based classification is adaptive.  However, Avinash also describes a system for studying sleep disorders ([0087]), including the use of a rule-based classification system which is adaptive ([0006] - [0007], [0418]), in order to better classify patient parameters (analogous to the “trigger” identified as a “biomarker” as recited in the claims and described by Papay).  As Avinash is also directed towards studying sleep disorders and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a rule-based classification scheme similar to that described by Avinash when using the system described by Papay, as doing so advantageously allows the resulting system to better characterize the patient parameters and adapt the stimulation accordingly.  

Regarding claim 3, Papay further describes wherein the physiological data comprises phasic activity of the genioglossus muscle, tonic activity of the genioglossus muscle, or both ([0076]). 
Regarding claim 4, Papay further describes wherein the physiological data is obtained from EMG activity from the musculature of the anterior airway ([0076]). 
Regarding claim 5, Papay further describes wherein the EMG activity comprises characteristic signals that correlate to respiration ([0076]).
Regarding claim 6, Papay further describes wherein the sensor and the electrode are disposed on a neuromodulation lead ([0037] - [0038]). 
Regarding claims 7 and 16, Papay further describes wherein the trigger comprises a change in at least one parameter of the physiological data ([0076]).
Regarding claims 8 and 17, Papay further describes wherein the physiological data is related to respiration ([0040], [0076]) and the at least one parameter is indicative of inspiration ([0040]). 
Regarding claim 10, Avinash further describes wherein initial rules of an algorithm used by the rule-based classification are determined based on historical values for a population or historical values for a patient ([0393]). 
Regarding claim 13, Papay further describes wherein the biomarker is related to an apneic event ([0076]). 

Regarding claim 20, Papay further describes titrating the stimulation parameters based on the trigger ([0078]).

Claims 9, 11, 12, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Papay in view of Avinash, further in view of Rondoni et al. (US 2020/0254249 A1).
Regarding claims 9 and 18, Papay in view of Avinash suggests the system of claim 1 and the method of claim 14, but neither Papay nor Avinash explicitly disclose wherein the biomarker is related to a stage in a sleep cycle, wherein the stage in the sleep cycle is awake, non-REM stage 1 light sleep, non-REM stage 2 light sleep, non-REM stage 3 deep sleep, REM sleep, or combinations thereof.  However, Rondoni also describes systems and methods for treating sleep disordered breathing, including sensing a biomarker related to a stage in a sleep cycle ([0125], [0128]).  As Rondoni is also directed towards treating sleep disordered breathing and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate a sleep stage determination step similar to that described by Rondoni when using the system and method described by Papay and Avinash, as doing so advantageously allows the resulting system to adaptively adjust therapy in real-time while a user sleeps. 

Regarding claim 12, Rondoni describes determining whether one or more parameters should be altered based on the change in body position ([0293]), which may be incorporated into the rule-based classification described by Avinash. 
Regarding claim 19, Rondoni describes receiving, by the system, an indication of a change in body position, wherein the change in body position is used to identify the trigger ([0100]). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Papay in view of Avinash, further in view of Christopherson et al. (US 2017/0128002 A1). 
Regarding claim 21, Papay in view of Avinash suggests the method of claim 20, but neither Papay nor Avinash explicitly disclose wherein the titrating optimizes airway muscle tone.  However, Christopherson also describes methods for treating sleep disordered breathing ([0002]), including providing a titrated therapy that helps to optimize airway muscle tone ([0057], [0153] - [0154]).  As Christopherson is also directed towards treating sleep disordered breathing and is in a similar field of endeavor, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to incorporate the feature of optimizing airway muscle tone, similar to that described by Christopherson, when using the method described by Papay and Avinash, as doing so advantageously allows the user to strengthen the airway muscles and potentially minimize future apnea events. 

Statement on Communication via Internet
Communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Where a written authorization is given by the applicant, communications via Internet e-mail, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used.  USPTO employees are NOT permitted to initiate communications with applicants via Internet e-mail unless there is a written authorization of record in the patent application by the applicant.  The following is a sample authorization form which may be used by applicant:
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Ankit D. Tejani, whose telephone number is 571-272-5140.  The Examiner may normally be reached on Monday through Friday, 8:30AM through 5:00PM EST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the Examiner by 

/Ankit D Tejani/
Primary Examiner, Art Unit 3792